Per Owriam.

By the opposition of the case cited, is not intended the mere saying of counsel that they oppose; it must *be such as has at least a color or resemblance of reality. The notice could not be for the first day. It appears by the record that it was not till then that there was a joinder in demurrer.
Judgment for the plaintiff.
IS". B. — It was ruled in this case, that where the reason of not noticing for the first day of term appears on the face of the record, no affidavit in excuse need be made.